        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 1 of 15


Matthew G. Monforton (Montana Bar # 5245)
Monforton Law Offices, PLLC
32 Kelly Court
Bozeman, Montana 59718
Telephone: (406) 570-2949
E-mail:    matthewmonforton@yahoo.com

Attorney for Plaintiff

                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

 DOCTORS FOR A HEAL THY MONTANA,                 )
 a Montana Independent Committee,                ) Case No.
                                                 )            ------------
          Plaintiff,                         ) VERIFIED COMPLAINT FOR
     v.                                      ) DECLARATORY AND
                                             ) INJUCTIVE RELIEF
 TIMOTHY FOX, in his official capacity as    )
 Attorney General of Montana, JEFFREY        )
 MANGAN, in his official capacity as Montana )
 Commissioner of Political Practices,        )
                                             )
          Defendants.                        )
                                             )

                         PRELIMINARY STATEMENT

1.    This action arises from a campaign complaint filed by a legislator who is

part of what many Republicans consider to be the "abortion caucus" of the

Montana Republican Party (MTGOP).

2.    The MTGOP's abortion caucus is comprised of politicians such as Rep. Joel

Krautter and Defendant Timothy Fox who seek to increase the availability of

taxpayer-financed abortions by supporting Medicaid Expansion in Montana.
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 2 of 15


3.     Plaintiff Doctors For A Healthy Montana was formed two months ago for

purposes of educating voters about the inconsistencies between the pro-life claims

of legislators such as Rep. Krautter and their actual voting records supporting the

expansion of taxpayer-funded abortions in Montana.

4.    This effort included leasing a large billboard in Rep. Krautter's district

calling attention to his support for taxpayer-funded abortions. Exhibit 1.

S.    Rather than attempt to defend his voting record, Rep. Krautter responded by

filing a complaint with Montana's Commissioner of Political Practices (COPP),

Defendant Jeffrey Mangan, seeking to bar Doctors For A Healthy Montana from

using the name it has chosen for itself and publishing any campaign speech that

includes its name.

6.    The statute invoked by Rep. Krautter, Mont. Code Ann. § 13-37-210, is one

that he voted to repeal during the 2019 session of the Montana Legislature.

7.    Defendant Mangan has admitted to the Legislature that Mont. Code Ann. §

13-37-210 serves no useful purpose and should be repealed.

8.    The Legislature, however, has not repealed this absurd statute and Defendant

Mangan has vigorously enforced it and penalized groups he has deemed to be in

violation of the statute.




                                          2
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 3 of 15


9.     Section 13-37-210 requires that the names of political committees contain

words or phrases identifying any economic or "special" interests held by a majority

of the committee's contributors.

10.   Doctors For A Healthy Montana has two contributors who are physicians

and three contributors who are current Montana legislators.

11.   Rep. Krautter's complaint alleges that Doctors For A Healthy Montana has

violated Mont. Code Ann. § 13-37-210.

12.   Defendant Mangan is now threatening to investigate and penalize Doctors

For A Healthy Montana simply for using its chosen name.

13.   This harassment and threat of enforcement of a patently unconstitutional

statute has, barely six weeks before Montana's primary election, chilled efforts by

Doctors For A Healthy Montana to continue educating voters about Rep.

Krautter's support for taxpayer-funded abortion.

14.   As a result, Doctors For A Healthy Montana is suffering irreparable harm to

its First Amendment right to engage in political speech regarding Rep. Krautter at

a time when voter interest in his campaign for re-election will soon be at its peak.

15.   Doctors For A Healthy Montana is therefore requesting injunctive relief

from this Court no later than May 15, 2020, so that it can continue communicating

with voters regarding Rep. Krautter's record of support for taxpayer-funded

abortions.


                                          3
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 4 of 15


                         JURISDICTION AND VENUE


16.   This Court has jurisdiction under 28 U.S.C. §§1331, 1343,42 U.S.C. §1983,

and the First and Fourteenth Amendments to the United States Constitution.

17.   Under Local Rule 3 .2(b), "venue is proper in any division of the court

containing a county of proper venue under the laws of the State of Montana."

18.   The proper place of trial for an action against a public officer or person is the

county where the cause or some part of the cause of action arose. Mont. Code

Ann. § 25-2-125.

19.   The constitutional injuries Defendants are inflicting upon Doctors for a

Healthy Montana are occurring in Flathead County because that is the location

where Plaintiff is located and where Plaintiffs constitutional rights of Free Speech

and Association are being violated.

20.   Flathead County is located in the Missoula Division of the Court and,

therefore, venue for this action properly lies in the Missoula Division.


                                      PARTIES

21.   Plaintiff Doctors For A Healthy Montana is an independent political

committee formed in accordance with Mont. Code Ann. § 13-1-101(24) & (31)(a)

and has its principal place of business in Flathead County, Montana.

22.   Defendant Timothy Fox resides in Lewis and Clark County, Montana.


                                          4
       Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 5 of 15


23.   Defendant Fox and the county attorneys under his supervision have authority

to prosecute violations of § 13-37-210. See Mont. Code Ann. § 13-37-128.

24.   Defendant Jeffrey Mangan resides in Lewis and Clark County, Montana.

25.   As Commissioner of Political Practices, Defendant Mangan has authority to

prosecute violations of § 13-37-210. See Mont. Code Ann. § 13-37-128.

26.   The Defendants are sued in their official capacity only.


                           STATEMENT OF FACTS


A. History of Montana's Political Committee Labeling Statute


27.   The Montana Legislature enacted the Political Committee Naming &

Labeling Act in 1985, which requires the name of a political committee to include

a word or phrase identifying the economic interest, special interest, or employer of

a majority of the committee's contributors.

28.   The Political Committee Naming and Labeling Act states as follows:

      Naming and labeling of political committees. (1) Any political
      committee filing a certification and organizational statement pursuant
      to 13-37-201 shall:
        (a) name and identify itself in its organizational statement using a
      name or phrase:
         (i) that clearly identifies the economic or other special interest, if
      identifiable, of a majority of its contributors; and
         (ii) if a majority of its contributors share a common employer, that
      identifies the employer; and


                                         5
       Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 6 of 15


         (b) label any media advertisement or other paid public statement it
      makes or causes to be made in support of or opposition to any candidate
      or ballot issue by printing or broadcasting its name, as provided under
      subsection (1 )( a), and position in support of or opposition to the
      candidate or ballot issue as a part of the media advertisement or other
      paid public statement.
         (2) The naming and labeling requirements in subsection (1) are
      reporting requirements for purposes of enforcement under 13-37-128.
Mont. Code Ann. § 13-37-210.

29.   Montana's Commissioner of Political Practices has enforced the

Political Committee Naming & Labeling Act throughout the Act's history.

30.   Recent enforcement includes penalizing a political committee labeled

"Montanans for Effective Wildlife Management" for failing to include the word

"Trapper" in its title in a 2014 case, fining "Montanans For Effective Judges" in

2016 for failing to include the word" lawyer" in its title after determining that 4 of

its 6 contributors were lawyers or organizations including lawyers, and fining

"Build Montana" for failing to add "organized labor' to its name in 2017 after the

Commissioner found that its contributors included 14 committees, organization

and individuals associated with organized labor and 7 business, individuals,

organizations and committees not associated with organized labor.

31.   Rep. Jacob Bachmeier introduced a bill (HB 308) during the 2019 session of

the Montana Legislature that would have repealed the Political Committee Naming

and Labeling Act.




                                          6
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 7 of 15



32.    Defendant Mangan testified in favor of repealing the Political Committee

Naming and Labeling Act during a hearing held on February 5,2019, by the House

State Administration Committee. (The Legislature's archived recording of this

hearing can be found at http://sg001-

harmony .sliq.netl00309/HarmonylenlPowerBrowserIPowerBrowserV2/20 1702211-

1/35762?agendald=132795)

33.    At that hearing, Defendant Mangan described the Political Committee

Naming and Labeling Act as obsolete and unworkable.

34.    Defendant Mangan also admitted at the hearing that the Political Committee

Naming and Labeling Act is unnecessary because the public can obtain from

COPP's website pertinent information about a committee's contributors, including

their identities, employers, occupations, and amounts of their contributions.

35.    Despite this testimony, the Legislature failed to approve HB 308.

36.    Rep. Krautter voted in favor ofHB 308, i.e., he voted in February 2019 to

repeal the same Political Committee Naming and Labeling Act that he is now

invoking in April 2020 against Doctors For A Healthy Montana.

37.    Defendants are still enforcing the Political Committee Naming and Labeling

Act.




                                          7
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 8 of 15


B. Defendant Fox, Rep. Krautter, and Other Advocates of Taxpayer-Funded
   Abortions Swing Into Action in 2019


38.   One of the core principles of the MTGOP has been its uncompromising

defense of the unborn.

39.   In recent years, however, the MTGOP has been infiltrated by those claiming

to champion the Party's pro-life stand but, in reality, support taxpayer-funded

abortions.

40.   This hypocrisy came to a head during the debates leading up to a vote by the

Montana Legislature in 2019 concerning Obamacare-Medicaid expansion.

41.   As explained in detail in memoranda drafted by the Milanovich Law Office

in Butte, Montana, in 2019 and 2020, Montana's Medicaid Expansion increases the

availability of taxpayer-funded abortions. See Exhibits 2 & 3.

42.   Defendant Fox supported the Obamacare-Medicaid Expansion in Montana.

43.   Fox and his chief deputy, Jon Bennion, went so far as to file an amicus brief

in April 2019 defending Obamacare-Medicaid Expansion. See Texas v. United

States, 5th Cir. Case No. 19-10011 (Fox amicus brief filed April 1, 2019).

44.   The Montana Legislature voted in April 2019 to approve the Obamacare-

Medicaid Expansion.

45.   Those voting in favor ofObamacare-Medicaid Expansion included several

supposed Republican legislators such as Rep. Krautter.


                                         8
          Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 9 of 15



c. Dr. Bukacek and Other Advocates For Life Form Doctors For A Healthv
      Montana In Order To Expose the Abortion Wing of the MTGOP


46.     On February 24, 2020, Dr. Annie Bukacek and other pro-life Montanans

founded Doctors For A Healthy Montana by filing a Statement of Organization as

an independent committee with COPP.

47.     Dr. Bukacek and other contributors to Doctors For A Healthy Montana are

dedicated to educating voters about supposed Republican legislators, such as Rep.

Krautter, who have proven themselves to be reliable members of the MTGOP's

abortion caucus.

48.      Dr. Bukacek resides in Kalispell, Montana, and is a licensed physician who

has practiced medicine for over 20 years.

49.     Dr. Bukacek has been active in the pro-life movement in Montana for

decades and has a stellar reputation among the state's pro-life voters.

50.      Dr. Bukacek is the director of Montana Pro-Life Coalition, an organization

that believes "the capacity to eradicate abortion lies in the mobilizing grassroots

activism" and works with other pro-life Montanans on "aggressive legislative,

political, educational, and prayerful advocacy on behalf of the unborn."

51.      She has been the sponsor of a ballot initiative to add a provision to the

Montana Constitution declaring the unborn to have all of the rights of persons

under Montana law.


                                            9
      Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 10 of 15


52.   Dr. Bukacek is the largest contributor to Doctors For a Healthy Montana,

having contributed $2,100.00 to the group.

53.   Other contributors to Doctors For a Healthy Montana are State Rep. Dan

Bartel (R-Lewistown), State Sen. Keith Regier (R-Kalispell), and State Rep. Matt

Regier (R-Columbia Falls).

54.   Along with the contributors listed in the prior paragraphs, Doctors For A

Healthy Montana has one other contributor - another physician residing in

Montana who contributed $30 to the group.

55.   Doctors For a Healthy Montana included this contribution in the campaign

finance report it filed with COPP, but COPP has not identified the contributor

because Montana law does not require identification of persons whose

contributions are under $35.

56.   Doctors For a Healthy Montana has focused particularly upon Rep. Krautter,

a Democrat who won election as a Republican in one of the most conservative

legislative districts in Montana by concealing his pro-abortion views from voters.

57.   Krautter was the founder of the College Democrats at Liberty University.

58.   He actively campaigned for the election of Barack Obama.

59.   He also wrote letters to the editor in support of then-U.S. Sen. Max Baucus.

See Exhibit 4.




                                         10
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 11 of 15



60.    After being elected as a Republican in 2018, Rep. Krautter voted with

Democrats in the Legislature on almost every important issue, including support

for Medicaid Expansion and, with it, an increase in taxpayer-funded abortions.

61.    Doctors For A Healthy Montana has leased a large billboard in Rep.

Krautter's district (see Exhibit 1) as well as purchased Facebook advertising

targeted to voters in his district.


D. Rep. Krautter Files a Complaint With COPP Demanding that Doctors
   For A Healthv Montana Be Ordered to Change Its Name and Cease
   Publishing Election Materials


62.    Krautter filed a COPP complaint against Doctors For A Healthy Montana on

April 7, 2020. Exhibit 5.

63.    Rep. Krautter alleges in his complaint that Doctors For a Healthy Montana

violated Montana's Political Committee Naming and Labeling Act because a

majority of its contributors are politicians.

64.    Defendant Mangan responded to Rep. Krautter's complaint by issuing a

letter to Doctors For A Healthy Montana threatening to open an investigation into

the group. Exhibit 6.

65.    The letter states that COPP accepted Krautter's complaint as "conforming to

the requirements of 44.11.1 06 ARM, the administrative rule regarding campaign

complaints."


                                            11
        Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 12 of 15


66.   Doctors For A Healthy Montana intends to publish additional political

speech to educate voters in Rep. Krautter's district regarding his support for

taxpayer-funded abortions.

67.   It intends to publish this new round of political advertising in the last two

weeks of May 2020, when voter attention on the primary election scheduled for

June 2, 2020, is at its apex.

68.   Doctors For A Healthy Montana also intends to use its name in these

advertisements.

69.   Doctors For A Healthy Montana will not publish this additional round of

political advertising, however, while there remains a threat of additional exposure

to civil penalties from Defendants' enforcement of Montana's unconstitutional

Political Committee Naming & Labeling Statute.

70.   Doctors For A Healthy Montana desires to continue its efforts in subsequent

election cycles to publicize the voting records of other Montana legislators who

have supported taxpayer funding for abortions, but will not participate in

subsequent election cycles while there remains a threat of civil penalties from

Defendant's enforcement of Montana's unconstitutional Political Committee

Naming and Labeling Act.




                                          12
       Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 13 of 15


                              CAUSES OF ACTION

                          FIRST CAUSE OF ACTION
      Violation of the First Amendment to the United States Constitution
                               (42 U.S.C. 1983)

71.   Plaintiff Doctors For A Healthy Montana realleges and incorporates by

reference each allegation set forth above.

72.   Statutes dictating to political committees what names or labels they mayor

may not use for themselves are content-based regulations under the First

Amendment and are therefore subject to strict scrutiny. Pursuing America's

Greatness v. Federal Election Comm., 831 F.3d 500, 510 (D.C. Cir. 2016).

73.   Defendants have no compelling state interest in requiring that the name of a

political committee contain a word or phrase identifying the economic interest,

special interest, or employer of a majority of the committee's contributors.

74.   Montana's Political Committee Naming and Labeling Act is not narrowly

tailored to achieve any compelling or even legitimate state interest.

75.   Defendants are violating the First Amendment rights of Doctors For A

Healthy Montana by threatening it with investigation and civil penalties for using

the name of its choice to identify itself to Montana voters.

76.   Montana's Political Committee Naming and Labeling Act (Mont. Code Ann.

§ 13-37-210) violates the First Amendment to the United States Constitution both

on its face and as applied to Doctors For A Healthy Montana.


                                             13
       Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 14 of 15



                             PRA YER FOR RELIEF

      WHEREFORE, Doctors For A Healthy Montana respectfully requests the

following relief from this Court:

      a) A declaration that Montana's Political Committee Naming and Labeling

Act (Mont. Code Ann. § 13-37-210) is unconstitutional on its face and as applied

to Doctors For A Healthy Montana;

      b) An injunction prohibiting Defendants from enforcing Montana's Political

Committee Naming and Labeling Act (Mont. Code Ann. § 13-37-210);

      c) An award to Doctors For A Healthy Montana of costs of litigation,

including attorneys' fees and expenses pursuant to 42 U.S.C. § 1988; and

      d) Any other relief to which Doctors For A Healthy Montana may be

entitled, or as this Court deems necessary and proper.



DATED: April 14, 2020                  Respectfully submitted,

                                       /s/ Matthew G. Monforton
                                       Matthew G. Monforton
                                       Attorney for Plaintiff




                                         14
Case 9:20-cv-00046-DLC Document 1 Filed 04/14/20 Page 15 of 15




                             ,.~   .....
